            Case 2:21-cv-00478-DB Document 3 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTHONY A. SANCHEZ,                                No. 2:21-cv-0478 DB P
11                        Petitioner,
12             v.                                        ORDER
13    JIM ROBERTSON,
14                        Respondent.
15

16            Petitioner, a state prisoner proceeding pro se, has filed a motion for stay and abeyance.

17   Petitioner has not paid the filing fee or submitted a request to proceed in forma pauperis. In his

18   motion for stay and abeyance, petitioner challenges a conviction issued by the Kern County

19   Superior Court. (ECF No. 1 at 2, 4.) Kern County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

24   will not rule on petitioner’s motion for stay and abeyance.

25   ////

26   ////

27   ////

28   ////
                                                         1
          Case 2:21-cv-00478-DB Document 3 Filed 03/23/21 Page 2 of 2


 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. This court has not ruled on petitioner’s motion for stay and abeyance (ECF No. 1);

 3             2. This action is transferred to the United States District Court for the Eastern District of

 4   California sitting in Fresno; and

 5             3. All future filings shall reference the new Fresno case number assigned and shall be

 6   filed at:
                                   United States District Court
 7                                 Eastern District of California
                                   2500 Tulare Street
 8                                 Fresno, CA 93721
 9

10   Dated: March 22, 2021

11

12

13

14

15

16

17

18
     DB:12
19   DB:1/Order/Prisoner/Habeas/sanc0478.109

20
21

22

23

24

25

26
27

28
                                                              2
